Dear Auditor Schweich:
This office received your letter of June 2, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Marc Ellinger. The fiscal note summary that you submitted is as follows:
  Estimated additional revenue to state government from this proposal is $20 million to $100 million annually with limited estimated implementation costs. The revenue will fund only programs and actions allowed by the proposal. No costs or savings are expected for local governments. Any possible change in revenue for local governments is unknown.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         CHRIS KOSTER Attorney General *Page 1